Case 9:20-cv-80993-WPD Document 37 Entered on FLSD Docket 02/18/2021 Page 1 of 6




                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                         Case No. 20-cv-80993 DIMITROULEAS/MATTHEWMAN

  TIMOTHY O’BRYAN,

                      Plaintiff,                                                                   KJZ
  v.

  JOE TAYLOR RESTORATION, INC.,                                                            Feb 18, 2021
  AARON GETTY, KAREN RADEWICZ,
  and GLENDA GALARZA,
                                                                                                    West Palm Beach
              Defendants.
  ________________________________/

      ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S MOTION TO
                   COMPEL DEFENDANTS’ DISCOVERY [DE 31]

             THIS CAUSE is before the Court on the Plaintiff’s Motion to Compel Defendants’

  Discovery [DE 31]. The Defendants filed a Response in Opposition [DE 32] and Plaintiff filed a

  Reply [DE 33]. Upon careful review of the Motion, Response, Reply, and the entire docket in this

  case, the Court finds that the matter is ripe for review without a hearing.

                                                        DISCUSSION

             Plaintiff’s Amended Complaint [DE 19] alleges that he was unlawfully denied two weeks

  of paid sick leave under the Emergency Paid Sick Leave Act (“EPSLA”), which was passed by

  Congress during the COVID-19 pandemic to expand protections for workers who may have been

  infected with the virus. 1 On November 24, 2020, Plaintiff served upon Defendants a Second Set

  of Interrogatories (4 in total) and Second Requests for Production (5 in total). The disputes at issue

  involve Requests for Production (“RFP”) numbers 2 through 5 and Interrogatories numbers 2

  through 4. Defendants objected to all on relevance and proportionality grounds.



  1
      United States v. Crowther, No. 20-cr-00114, 2021 WL 50481, at *2 (M.D. Fla. Jan. 6, 2021).


                                                            1
Case 9:20-cv-80993-WPD Document 37 Entered on FLSD Docket 02/18/2021 Page 2 of 6




         Plaintiff seeks information related to Defendants’ use of Payroll Protection Program

  (“PPP”) funds expended on other employees in Interrogatories number 2 and 4 and RFP 2. Plaintiff

  argues that the use of PPP funds on other employees could show any of the following three

  scenarios, all of which the Plaintiff believes are relevant for the issue of liquidated damages: (1)

  that Defendants willfully chose not to pay employees sick leave, (2) that Defendants paid

  employees who were seeking leave but chose not to pay Plaintiff, or (3) that Defendants terminated

  employees who were seeking leave.

         Defendants argue that their participation in the PPP program is irrelevant and does not have

  any impact on whether Plaintiff was eligible for paid sick leave under the EPSLA, a provision of

  the Families First Coronavirus Response Act (“FFCRA”). After a careful review of the parties’

  positions, the Court agrees with the Defendants and finds that Defendants’ use of PPP funds is not

  relevant or proportional to the pending claims and defenses per Fed.R.Civ.P. 26(b)(1). To receive

  “a PPP loan, borrowers must apply to participating private lenders and make several good-faith

  certifications, including that the loan funds ‘will be used to retain workers and maintain payroll or

  make mortgage payments, lease payments, and utility payments.’” United States v. Crowther, No.

  20-cr-00114, 2021 WL 50481, at *2 (M.D. Fla. Jan. 6, 2021) (citing 15 U.S.C. § 636(a)(36)(G)(i)).

  There is no penalty for misuse of PPP funds besides ineligibility for loan forgiveness. Id.

         On the other hand, the Emergency Paid Sick Leave Act is a provision under the FFCRA

  “with enforcement provisions tied to the Fair Labor Standards Act.” Thornberry v. Powell Cnty.

  Det. Ctr., No. 20-271, 2020 WL 5647483, at *2 (E.D. Ky. Sept. 22, 2020). PPP loans and eligibility

  under the EPSLA for sick leave are not mutually exclusive. Defendants are not required to use

  their PPP loan to pay employees sick leave under the EPSLA. Moreover, even if Defendants used

  their PPP loan to pay such sick leave, that would have no bearing as to whether Plaintiff was




                                                   2
Case 9:20-cv-80993-WPD Document 37 Entered on FLSD Docket 02/18/2021 Page 3 of 6




  eligible for the same. The Defendants’ use of PPP funds also bears no relevance to the claims or

  defenses of any party involved in this action. See Fed. R. Civ. P. 26(b)(1) (“Parties may obtain

  discovery regarding any nonprivileged matter that is relevant to any party's claim or defense and

  proportional to the needs of the case . . . .”).

          Thus, Plaintiff’s request for information related to Defendants’ use of PPP funds is

  irrelevant, disproportionate and overbroad. Therefore, Plaintiff’s Motion to Compel Interrogatory

  number 2 and RFP 2 is due to be denied. Plaintiff’s Motion to Compel Interrogatory number 4 is

  due to be denied to the extent it asks whether PPP funds were expended on sick leave.

          However, the remaining matters at issue do not deal with Defendants’ use of PPP funds.

  Interrogatory number 3 asks Defendants to provide names and last known addresses of all

  employees, aside from Plaintiff, who were terminated between April 1, 2020, and May 31, 2020,

  including the date of termination and reason for termination. Plaintiff argues that these terminated

  employees may be potential witnesses to support Plaintiff’s claim because Defendants may have

  similarly denied these employees the same benefits. Rule 26(b)(1) of the Federal Rules of Civil

  Procedure defines the scope of discovery as “any non-privileged matter that is relevant to any

  party's claim or defense and proportional to the needs of the case,” considering the importance of

  the issues at stake, the parties’ relative access to relevant information, the parties’ resources, the

  importance of the discovery, and whether the burden of the discovery outweighs the likely benefit.

  Id.

          It is well established that the courts must employ a liberal standard in keeping with the

  purpose of the discovery rules. Fed. R. Civ. P. 26(b)(1). Given the broad discovery rules,

  Interrogatory number 3 is relevant and proportional to the parties’ claims and defenses. While

  Defendants argue that the facts and circumstances of other employees’ departures are irrelevant,




                                                     3
Case 9:20-cv-80993-WPD Document 37 Entered on FLSD Docket 02/18/2021 Page 4 of 6




  the Court finds that this information bears directly on willfulness and damages.

         Additionally, Interrogatory number 4 requests from Defendants a list of all employees that

  either requested a leave of absence or were placed into quarantine through Defendants’ Emergency

  Paid Sick Leave Policy from April 1, 2020, to May 31, 2020, including the dates of leave, reason

  for leave, and whether PPP funds were used for the leave. As mentioned previously, whether PPP

  funds were used for the leave is irrelevant to the claims and defenses of the parties. Defendants

  objected as to relevance and proportionality in regard to the information related to the PPP funds.

  Yet, Defendants made no argument for why they should not submit a list of all employees that

  either requested a leave of absence or were placed in quarantine through the applicable policy from

  April 1, 2020, to May 31, 2020. Defendant simply stated that the information was irrelevant to

  whether Plaintiff was eligible for sick leave under the EPSLA.

         “[T]he burden of showing that the requested discovery is not relevant to the issues in the

  case is on the party resisting discovery.” Dunkin’ Donuts, Inc. v. Mary’s Donuts, Inc., No. 01-

  0392-CIV, 2001 WL 34079319, at *2 (S.D. Fla. Nov. 1, 2001). Additionally, “boilerplate

  objections and generalized responses are improper.” Ranger Constr. Indus., Inc. v. Allied World

  Nat’l Assurance Co., No. 17-81226-CIV, 2018 WL 1701913, at *3 (S.D. Fla. Apr. 6, 2018) (citing

  Alvar v. No Pressure Roof Cleaning, LLC, No. 17-80725-CV, 2018 WL 1187777, at *2 (S.D. Fla.

  Mar. 7, 2018); Sream, Inc. v. Hassan Hakim & Sarwar, Inc., No. 16-CV-81600, 2017 WL 878704,

  at *1 (S.D. Fla. Mar. 6, 2017)). Defendants fail to explain why Plaintiff’s discovery of other

  employees who were placed into quarantine through the same Emergency Sick Leave Policy as

  Plaintiff would be irrelevant to Plaintiff’s claims. In fact, this information is directly relevant and

  proportional to Plaintiff’s claim of eligibility under the EPSLA and whether Plaintiff was

  unlawfully denied sick leave. The information of other employees could provide Plaintiff with




                                                    4
Case 9:20-cv-80993-WPD Document 37 Entered on FLSD Docket 02/18/2021 Page 5 of 6




  further information on willfulness and whether other employees were treated similarly to Plaintiff.

         RFPs 3 through 5 seek “JTR Manager Checklist documentation” for any employees who

  were terminated or who resigned from April 1, 2020, to May 31, 2020. RFP 5 specifically asks for

  documentation related to the end of Stanley Silva’s employment. Stanley Silva is a former

  employee of Defendants who was not provided paid sick leave and was terminated on the same

  day as Plaintiff. Plaintiff argues that documentation for both terminations and resignations are

  relevant because Defendants attempted to avoid liability by claiming that both Plaintiff and Mr.

  Silva resigned, even though there is evidence of their termination. See DE 31-3. Plaintiff further

  argues that evidence of Defendants’ failure to pay sick leave benefits to other employees, as well

  as Plaintiff, could support Plaintiff’s claim that Defendants willfully denied Plaintiff sick leave.

  Additionally, Plaintiff argues that if Defendants did pay out sick leave benefits to other employees,

  it would support Plaintiff’s position that he is also entitled to such benefits. Plaintiff also claims

  that former employees that were either terminated or resigned may be potential witnesses to

  support Plaintiff’s claim of an unlawful denial of benefits.

         Defendants argue that whether or not other employees were paid emergency sick leave

  would make no difference as to whether Plaintiff was eligible for the same. Defendants further

  argue that the information surrounding other employees’ departures would not change the fact that

  Plaintiff was dishonest, and testified about such dishonesty, when he lied about being subject to a

  federal, state or local quarantine order related to COVID-19. See DE 32-1; DE 32-3. Thus,

  Defendants object as to relevance and proportionality.

         The Court finds that RFPs 3 through 5 seek relevant and proportional documents under

  Fed. R. Civ. P. 26(b)(1). Since Defendants previously claimed that Plaintiff resigned, even though

  there is evidence to the contrary, both resignations and terminations may provide relevant




                                                    5
Case 9:20-cv-80993-WPD Document 37 Entered on FLSD Docket 02/18/2021 Page 6 of 6




  documentation. See DE 31-3. Moreover, considering the fact that Defendants argue that Plaintiff

  was ineligible for paid sick leave because he lied about his circumstances, other employees’

  documentation surrounding their requests for paid leave would be directly relevant. The

  documentation surrounding other employees’ departures could demonstrate whether other

  employees received the same treatment after requesting paid sick leave. Furthermore, the

  information related to Mr. Silva may be relevant to Plaintiff’s termination and denial of benefits

  because Mr. Silva was terminated on the same day and for the same reasons as Plaintiff.

         Based on the foregoing, the Plaintiff’s Motion to Compel Defendant’s Discovery [DE 31]

  is DENIED as to Interrogatory number 2 and RFP 2. Plaintiff’s Motion to Compel Interrogatory

  number 4 is DENIED IN PART, denying the portion of the question related to whether PPP funds

  were used for the leave. Further, the remainder of Plaintiff’s Motion [DE 31], concerning RFPs 3

  through 5, is GRANTED. Plaintiff’s Motion to Compel Interrogatory number 4 is GRANTED

  IN PART. Defendants shall serve supplemental interrogatory responses and supplemental

  responses to the requests for production, and produce all non-privileged responsive documents, in

  accordance with this Order, on or before February 26, 2021.

         DONE and ORDERED in chambers at West Palm Beach, Palm Beach County,

  Florida, this 18th day of February 2021.

                                                      ________________________________
                                                      WILLIAM MATTHEWMAN
                                                      United States Magistrate Judge




                                                  6
